Citation Nr: 0108541	
Decision Date: 03/22/01    Archive Date: 03/29/01		

DOCKET NO.  97-32 745A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability described as orthostatic hypotension as 
a result of treatment provided by the Department of Veterans 
Affairs beginning in December 1991.



REPRESENTATION

Appellant represented by:	Debora Wagner, Attorney at Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to January 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Although the veteran had perfected her appeal in claims for 
earlier effective dates for her awards of service connection 
for post-traumatic stress disorder and for a total rating 
based on individual unemployability due to service-connected 
disabilities, these claims were granted in a January 2001 
rating decision.  The veteran had also perfected her claims 
for increased ratings for paratrigeminal neuralgia with 
ptosis of the right eyelid and for hemorrhoids; however, in 
correspondence received in January 2001, her attorney 
indicated that she wished to withdraw these claims.  
Accordingly, these issues are no longer before the Board, and 
the appeal is limited to consideration of the issue listed on 
the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no additional permanent disability associated 
with any VA treatment beginning in December 1991; the 
veteran's orthostatic hypotension was coincidental with her 
use of monoamine oxidase inhibitor and not a result of its 
use.


CONCLUSION OF LAW

The criteria for an award of compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability of orthostatic 
hypotension have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has additional disability, 
specifically orthostatic hypotension as the result of 
medication given to her as an inpatient at a VA facility from 
October to December 1991.  The veteran further contends that 
VA did not follow up with the necessary treatment afterwards 
which caused her orthostatic hypotension.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 became law.  This legalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, in any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. In her statement of the 
case issued in October 1997 and the supplemental statement of 
the case issued in November 1998, the veteran and her 
attorney were notified of the information necessary to 
substantiate her claim.  Moreover, she was provided a VA 
examination in December 1997 to determine whether she had 
orthostatic hypotension and if so, whether it was a result of 
her December 1991 treatment.  Finally, the RO has made 
reasonable efforts to obtain all relevant treatment records 
for the veteran.  She has not alleged private treatment for 
her orthostatic hypotension and all relevant VA treatment 
records appear to be of record.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate her claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

A December 1991 VA discharge summary shows that the veteran 
was admitted with complaints of depression and nightmares.  
In treating her depression, the veteran was, in turn, 
prescribed Imipramine, Nortriptyline, Prozac and Lithium 
carbonate; however, she could not tolerate any of these 
medications.  A clinical pharmacologist reviewed the record 
and determined that there were no contraindications for the 
veteran to take a monoamine oxidase (MOA) inhibitor.  She was 
counseled thoroughly regarding this and given a nutritional 
consult, a diet and instructions regarding dietary 
restrictions.  She was begun on Phenelzine and tolerated it 
well with complaints of some mild drowsiness, uncontrollable 
flatulence and an odd taste in her mouth.  She expressed 
satisfaction with the positive effects of the Phenelzine and 
remained interested in remaining on the drug upon her 
discharge.  She was discharged with scheduled follow-up for 
her medical and psychiatric condition.

During her April 1992 VA compensation examination for 
hypertension, the veteran gave a history of having been on 
Phenelzine since December 1991 and having developed dizziness 
and chest pain on standing within several weeks of her use of 
Phenelzine.  After taking the medication for four months, the 
medication was stopped two weeks before the examination.  She 
was found to have postural changes related to the dizziness 
and chest pain and continued to complain of persistent 
dizziness and chest pain with standing.  The diagnosis was 
status post Phenelzine use with persistent postural 
hypotension, currently resolved.

In a December 1992 hospital summary, it was related that the 
veteran was admitted in search of domiciliary care since she 
was homeless.  She gave a history of having been placed on a 
MOA inhibitor during her 1991 hospitalization and had 
apparently suffered orthostatic hypotension as a result.  It 
was somewhere between February and April 1992 that her MOA 
inhibitor was stopped and her blood pressure gradually 
returned to normal.  However, the veteran felt that she was 
still dizzy when she stood at the time of her arrival at the 
domiciliary.  Repeated examinations could not really confirm 
the presence of orthostatic hypotension and she had been off 
the MOA inhibitor for several months at that point.  The 
treating physician indicated that his chief concern was that 
her deconditioning contributed to her orthostasis; however, 
repeated attempts to confirm the presence of orthostasis were 
unsuccessful.  Several attempts were done to exclude other 
causes of orthostasis.  No evidence of orthostasis was found 
by the neurology clinic and there was no explanation for the 
veteran's complaints of periodic weakness.  The physician 
reviewed her chart and noted that her blood pressure and 
heart rate were similar to what they had been three to four 
years previously.

VA treatment records in June 1994 included the veteran's 
stated a history of using Phenelzine resulting in 
orthostasis, with no accompanying findings or diagnoses.  The 
June 1994 VA discharge summary related that a neurological 
consultation was obtained because of the difficulty getting 
the veteran out of her wheelchair.  It was felt that the 
majority of her orthostatic "hypertension" symptoms were 
psychological, but that she would be followed-up more closely 
by the neurology clinic on her discharge.

During a July 1996 VA general medical examination, the 
veteran related a history of being placed on an MOA inhibitor 
in 1991 which she believed caused her to develop orthostatic 
hypotension.  She reported sporadic dizziness and used a cane 
to stabilize herself.  On examination the veteran's pulse was 
70, her blood pressure was 100/66 sitting, 90/50 standing and 
100/60 lying down.  The diagnosis was a history of 
orthostatic hypotension.

That same month, the veteran was afforded a VA neurological 
examination.  She again reported her history of orthostatic 
hypotension after using a MAO inhibitor in 1991.  She 
complained of continued painful dysesthesias in her legs and 
nearosyncope upon standing.  She reported to the examination 
in a wheelchair, but was able to walk to the examining table 
without difficulty.  Her blood pressure in the supine 
position was 110/64 with a pulse rate of 100.  Immediately 
upon assuming a standing position, her blood pressure dropped 
to 96/58 with a pulse of 128.  Two minutes after arising to a 
standing position, the blood pressure was 100/60 with a pulse 
of 120.  A diagnosis was made of possible orthostatic 
hypotension, which did not appear to be of an autonomic 
source at the time of the examination.

In December 1996 the veteran failed to report to a VA 
examination to determine whether she had a blood pressure 
disability.  

During her December 1997 VA examination for cardiac and 
hypertensive disease, the veteran complained of episodes of 
dizziness and lightheadedness on standing even though she had 
not taken medication since 1992.  On examination her sitting 
blood pressure was 136/90 with a pulse of 100.  After rising 
to standing, her blood pressure was 128/90 with a pulse rate 
of 116.  The examiner reported that the veteran was 
borderline for a diagnosis of orthostatic hypotension and her 
symptoms were compatible with the diagnosis.  Having reviewed 
the veteran's claims file, the examiner opined that the 
relationship of her orthostatic hypotension to her previously 
taken MAO inhibitor was likely coincidental and that the 
medication was long removed from her system and unlikely to 
be the cause of her current problems.

Analysis

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation was service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied on medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as the 
result of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(b), (c).

The appellant is not required to show fault or negligence in 
medical treatment.  Essentially, the Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply requires 
the causal connection between VA medical treatment and 
additional disability but that not every additional 
disability is compensable Gardner v. Brown, 115 S. Ct. 552 
(1994).

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that VA negligence would generally 
have to be shown for a claimant to obtain compensation under 
the statute.  This amendment, however, does not apply to 
cases filed prior to the effective date.  Public Law No. 104-
204, Section 422(a)-(c) (1996).  The amended statute is less 
favorable to the veteran's claim; however, since her claim 
was filed prior to October 1, 1997 (the claim was filed in 
April 1992), it will be decided under the law as it existed 
prior to the amendment.  See VAOPGCPREC 40-97.  Where the law 
and regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record 
indicates that any current orthostatic hypotension is not a 
result of the veteran's treatment with a MOA inhibitor.  In 
reaching this conclusion, the Board finds most probative the 
VA cardiologist opinion in December 1997, which noted that 
the veteran's orthostatic hypotension was coincidental with 
her previous taking of the MOA inhibitor, as the MOA 
inhibitor was long remove from her system and unlikely to 
cause her current problems.  This opinion was based on a 
complete review of the veteran's claims file, as well as an 
examination of the veteran.  Earlier treatment records appear 
to have relied on the veteran's statement with regard to the 
etiology of her disability.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence." LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

While the veteran is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, the Board finds that the claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
orthostatic hypotension due to VA treatment beginning in 
December 1991, is denied.


ORDER

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of orthostatic hypotension is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





